Title: To Benjamin Franklin from Charles Millon, 17 December 1777: résumé
From: Millon, Charles-Blaise-Léon
To: Franklin, Benjamin


<Paris, December 17, 1777, in French: I render you homage as the man whom the public credits with authorship of the Pennsylvania constitutions. Articles 1, 2, 9, and 15 of Chapter I rouse my keenest admiration. Article 2 proves that I am not alone in considering intolerance the most destructive force in any society. Article 9 is the work of that rarity, a supremely just and fair man; I could only wish that it proscribed torture for anything short of conspiracy against the state, and then only to uncover accomplices. Article 15, with which I would lump the statement in Section 42 of Chapter II, expresses the most profound political wisdom, always assuming that Pennsylvania never becomes the asylum for the world’s rascals and monsters.
Permit me an observation, which may sound critical, on the second part of Section 45 of Chapter II. The history of the religious orders shows that most if not all of them have been characterized by laziness and pride, fanaticism and hypocrisy; and their ambition has won them outrageous privileges. If they follow their own interests in the teeth of the general good, they will end by convincing themselves that they are God’s agents. I assume that the addition to Section 45 was long debated, and that the same is true of the addition in Article 10 to the profession of faith, which in fact adds nothing. I have looked in vain for a ban on usury, which afflicts the poorest and most numerous and thereby undermines social cohesion. But bad results of what has been included or omitted have their remedy in Article 16 of Chapter I and Section 45 of Chapter II.
Reading the constitutions has given me some ideas that I have put in writing; they are enclosed.>
